Exhibit 10.4

OREGON STEEL MILLS

November 1, 2004

(name)

--------------------------------------------------------------------------------

1000 S.W. Broadway, Suite 2200
Portland, OR 97205

Oregon Steel Mills, Inc. (which, together with its Subsidiaries, is referred to
as the “Company”) considers the stability of its key management group to be
essential to the best interests of the Company and its stockholders. The Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a Change in Control may arise and that the attendant uncertainty
may result in the departure or distraction of key management personnel to the
detriment of the Company and its stockholders.

Accordingly, the Board of Directors of Oregon Steel Mills, Inc. (the “Board”)
has determined that appropriate steps should be taken to encourage members of
the Company’s key management group to continue as employees notwithstanding the
future possibility of a Change in Control of the Company.

The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.

In order to induce you to remain in the employ of the Company, this Agreement,
which has been approved and authorized by the Board, sets forth the severance
compensation which the Company agrees to pay to you in the event your employment
with the Company is terminated subsequent to the occurrence of a Change in
Control of the Company under the circumstances described below. This Agreement
also supercedes any such agreement you may currently have in place.

Capitalized terms not otherwise defined in this Agreement have the meanings set
forth in Section 13.

      1   Agreement to Provide Services; Right to Terminate.

          (a)   Termination of Employment. Except as otherwise provided in
paragraph 1(b) of this Agreement or in any written employment agreement between
you and the Company, you are an “at will” employee and the

1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Company or you may terminate your employment at any time. If, and only if, your
employment terminates after a Change in Control of the Company, the provisions
of this Agreement regarding the payment of severance compensation and benefits
will apply. In all other events, this Agreement does not provide any additional
severance compensation or benefits to you.

          (b)   Continuation of Services Subsequent to Certain Offers. In the
event a tender offer or exchange offer is made by a Person for more than
twenty-five percent (25%) of the Company’s Voting Securities, you agree that you
will not leave the employ of the Company (other than as a result of disability)
and will render services to the Company in the capacity in which you then serve
until such tender offer or exchange offer has been abandoned or terminated or a
Change in Control has occurred. If, during the period you are obligated to
continue in the employ of the Company pursuant to this Section 1(b), the Company
reduces your compensation to less than 90% of your then-current compensation,
your obligations under this Section 1(b) will automatically terminate.

          (c)   Obligations After Change in Control. While employed by the
Company (or its successor) after a Change in Control, you agree to devote
reasonable attention and time to the business and affairs of the Company and to
use your reasonable best efforts to perform your responsibilities faithfully and
efficiently, consistent with your past practice as an employee of the Company.

      2   Term of Agreement. This Agreement commences on the date of this
Agreement and will continue in effect until January 1, 2006; provided, however,
that commencing on January 1, 2006, and each January 1 thereafter, the term of
this Agreement will automatically be extended for one additional year unless at
least 60 days prior to such January 1, the Company or you will have given notice
that this Agreement will not be extended; and provided, further, that if a
Change in Control of the Company occurs while this Agreement is in effect, this
Agreement will automatically be extended for a period of three calendar years
beyond the calendar year in which the Change in Control occurs. Notwithstanding
the preceding sentence, this Agreement will not extend beyond your normal
retirement date under the Company’s retirement plan. This Agreement will
terminate if you or the Company terminates your employment prior to a Change in
Control but such termination will be without prejudice to any remedy the Company
may have for breach of your obligations, if any, under Section 1(b).

      3   Effect of Termination Following Change in Control. In the event your
employment with the Company is terminated, whether by you or the

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Company, within three years following the date of occurrence of any event
constituting a Change in Control (recognizing that more than one such event may
occur in which case the three-year period will run from the date of occurrence
of each such event), you will be eligible to receive the following respective
benefits:

          (a)   Termination for Cause or Without Good Reason. If your employment
is terminated by the Company for Cause, or by you other than for Good Reason,
the Company will pay you your Base Salary through the Date of Termination at the
rate in effect on the Date of Termination, together with all benefits to which
you are then entitled under Plans in which you are a participant, and the
Company will have no further obligations to you under this Agreement.

          (b)   Termination With Good Reason or Other Than for Cause. If your
employment with the Company is terminated (other than for disability or upon
your death) by you for Good Reason by you giving two (2) weeks prior written
notice specifying the “Good Reason” or by the Company other than for cause, then
the Company will pay to you the following amounts (the “Severance Payments”),
less applicable withholding:

              (i)   Your Base Salary through the Date of Termination at the rate
in effect on the Date of Termination and a buyout of all unused and accrued
vacation.

              (ii)   In lieu of any further salary payments to you for the
periods subsequent to the Date of Termination, an amount of severance pay equal,
at the time specified in Section 8, to the following amounts:

                  (1)   A lump sum severance payment equal to three (3) times
the combined total of your Base Salary plus your Target Bonus under the Annual
Incentive Plan, as in effect at the Date of Termination or immediately prior to
the Change in Control, whichever is greater; and,

                  (2)   An additional amount equal to the lump sum present
actuarial value of the excess, if any, of (x) over (y) where:

                      (x) is the normal retirement allowance to which you would
have been entitled under the Company’s Pension Plan and SERP assuming that you
continued as an active participant fully vested under such plans, without change
in your Base

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      Salary, until the earlier of your 65th birthday or the
10th anniversary of the date of Change of Control; and

                    (y) is the normal retirement allowance to which you are
actually entitled under the Company’s Pension Plan as of the date a Notice of
Termination.

Present actuarial value shall be computed using the current PBGC interest rate
that applies to involuntary and/or distress terminations for single employer
plans and the applicable 1994 Group Annuity Mortality Table set back two (2)
years and shall reflect the value of any applicable early retirement subsidies
under the Company’s Pension Plan.

              (iii)   Your group insurance benefits (health, dental, vision &
life) substantially similar to those which you and your eligible dependents were
receiving immediately prior to a Notice of Termination at the same cost to you
as the Company charges other employees, for three years. Benefits otherwise
receivable by you pursuant to this subparagraph shall be reduced to the extent
similar benefits are actually received by you from any other source, and any
such similar benefits shall be reported to the Company.

The amount of Severance Payments otherwise payable pursuant to this Agreement
will be reduced by (A) amounts payable to you pursuant to any other Plan or
agreement providing severance benefits to you or to the Company’s salaried
employees generally and (B) amounts payable to you (after any adjustment or
reduction to reflect payments described in clause (A)) as salary continuation
and incentive compensation pursuant to any employment agreement between you and
the Company that is in effect as of the Date of Termination.

          (c)   Release of Claims. Your receipt of Severance Payments is
conditioned upon your execution and nonrevocation of a release of claims in a
form to be provided by the Company.

      4   Additional Payment.

          (a)   Gross-Up. In the event any portion of the Total Payments will be
subject to the Excise Tax, the Company will pay you an additional amount (the
“Gross-Up Payment”) equal to (1) the Excise Tax imposed on you with respect to
the portion of the Total Payments that constitutes an “excess parachute payment”
(as that term is described in Section 280G(b)(1) of

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              the Code), plus (2) all federal, state, and local income taxes and
Excise Tax imposed on you with respect to the Gross-Up Payment.

          (b)   Determining Amount of Excise Tax. For purposes of determining
whether any portion of the Total Payments will be subject to the Excise Tax and
the amount of any Excise Tax:

              (i)   The entire amount of the Total Payments will be treated as
an Excess Parachute Payment unless and to the extent, in the written opinion of
Outside Tax Counsel, the Total Payments, in whole or in part, are not subject to
the Excise Tax;

              (ii)   The value of any non-cash benefits or any deferred payments
that are part of the Total Payments will be determined by the Company’s
independent accountants in accordance with the requirements of Sections
280G(d)(3) and 280G(d)(4) of the Code and any regulations promulgated under
those sections.

          (c)   Determining Amount of Gross-Up Payment. For purposes of
determining the amount of the Gross-Up Payment:

              (i)   You will be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals
(including any applicable surtaxes and taking into account any applicable loss
or reduction of deductions or exemptions) for the calendar year in which the
Gross-Up Payment is to be made; and

              (ii)   You will be deemed to pay state and local income taxes at
the highest marginal rates of taxation applicable to individuals (including any
applicable surtaxes and taking into account any applicable loss or reduction of
deductions or exemptions) in the state and locality of your residence at the
date the Gross-Up Payment will be made.

          (d)   Subsequent Adjustment – Repayment. In the event that the amount
of Excise Tax you are required to pay is subsequently determined to be less than
the amount taken into account under this Agreement, you agree that promptly
after the amount of such reduction in Excise Tax is finally determined, you will
repay to the Company, at 6% interest from the date of the Gross-Up Payment, the
amount of such reduction, plus the net federal income tax benefit, if any, you
actually will receive (in the opinion of Outside Tax Counsel) as a result of
making the repayment described in this Section 4(d).

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (e)   Subsequent Adjustment – Additional Payment. In the event that
the amount of Excise Tax you are required to pay is subsequently determined to
exceed the amount taken into account under this Agreement, the Company will make
an additional Gross-Up Payment in the manner set forth in this Section 4 in
respect of such additional Excise Tax, plus any interest, additions to tax, or
penalties payable by you with respect to the additional Excise Tax, promptly
after the time that the amount can be reasonably determined.

      5   Setoff. To the extent permissible under applicable law, without
prejudice to other remedies, the Company may offset any amounts you owe the
Company against any amounts due upon termination or thereafter.

      6   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement must be in writing and will be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, if to
the Company, addressed to it at Oregon Steel Mills, Inc., 1000 SW Broadway
#2200, Portland OR 97205, Attention: Chairman of the Board of Directors, and if
to you, addressed to you at the address set forth on the first page of this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance with this Agreement, except that notices of
change of address will be effective only upon receipt.

      7   Successors; Binding Agreement.

          (a)   Successors and Assigns. This Agreement will inure to the benefit
of, and be binding upon, any corporate or other successor or assignee of the
Company which acquires, directly or indirectly, by merger, consolidation or
purchase, or otherwise, all or substantially all of the business or assets of
the Company. The Company agrees to require any such successor, by an agreement
in form and substance reasonably satisfactory to you, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place.

          (b)   Personal Representatives. This Agreement will inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees and any amounts payable to you in accordance with the terms of this
Agreement after your death will be paid to your estate.

      8   Time of Payment; Estimated Payment. Prior to the effective date of any
Change in Control, the Company will post a letter of credit for your benefit

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          equal to the amount of the Severance Payments that would be due you
under the terms of this agreement. The Severance Payments and any applicable
Gross-Up Payment provided for in this Agreement will be made to you not later
than the 15th business day following the Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Company will pay to you on such day an estimate, as determined in
good faith by the Company, of the minimum amount of such payments, and will pay
the remainder of such payments as soon as the amount of such payments can be
determined. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess will be repaid by
you to the Company, payable on the fifth day after demand by the Company
(together with interest at the rate of 6 percent per annum). If the Company
fails to timely deliver your Severance Payments under the terms of thi s
agreement, you may exercise the letter of credit.

      9   Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is specifically
approved by the Board and agreed to in a writing signed by you and the Chairman
of the Board of Directors of the Company. No waiver by either party to this
Agreement at any time of any breach by the other party of, or of compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same, or at any prior or subsequent, time. No agreements or
representations, oral or otherwise, expressed or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement. The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Oregon. All obligations of the Company to make payments or to
provide benefits will be subject to all applicable payroll taxes, withholding
and reporting requirements.

      10   Legal Fees and Expenses. The Company will pay or reimburse any
reasonable legal fees and expenses you may incur in connection with any legal
advice or legal action to enforce your rights under, or to defend the validity
of, this Agreement (including all such fees and expenses, if any, incurred in
contesting or disputing your termination or in seeking to obtain or enforce any
right or benefit under this Agreement). The Company will pay or reimburse such
reasonable legal fees and expenses within 15 days of presentation by you of a
statement or statements prepared by your counsel in accordance with its usual
practices (there shall be no requirement to provide a description of services
provided by your counsel). At your request, the Company will pay the reasonable
legal fees and expenses directly to your counsel.

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      11   Validity. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect.

      12   Dispute Resolution. You and the Company agree that any dispute
concerning the interpretation or construction of this Agreement or otherwise
related to this Agreement will be resolved by confidential mediation or binding
arbitration. The parties will first attempt mediation with a neutral mediator
agreed upon by the parties. If mediation is unsuccessful or if the parties are
unable to agree upon a mediator, the dispute will be submitted to arbitration
pursuant to the procedures of the American Arbitration Association (“AAA”) or
other procedures agreed to by the parties. All arbitration proceedings will be
conducted by a neutral arbitrator mutually agreed upon by the parties. The
decision of the arbitrator will be final and binding on all parties. The costs
of mediation and arbitration will be borne by the Company as provided in Section
10 of this Agreement.

      13   Definitions of Certain Terms. For the purposes of this Agreement, the
terms defined below and used in this Agreement will have the following meanings:

          (a)   Base Salary and Target Bonus under the Annual Incentive Plan.
“Base Salary” means your annual salary which is payable in equal periodic
installments according to the Company’s customary payroll practices. “Target
Bonus under the Annual Incentive Plan” means the percentage of Base Salary set
forth for you in the Annual Incentive Plan for target performance, for the
applicable year, whether or not such amount is earned or vested.

          (b)   Cause. Termination of your employment by the Company for “Cause”
means any act or omission that is: a breach of your obligations to the Company,
including but not limited to substantial absence without cause, serious breach
of confidence, criminal offenses committed at the place of work or outside of
it, personal dishonesty, incompetence, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses). OSM may terminate this Agreement effective as of the date
a written Notice of Termination is given specifying the cause.

          (c)   Change in Control. A “Change in Control” of the Company means:

              (i)   Any time less than a majority of the directors of the
Company are individuals who were either elected by the Board or nominated by

8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  the Board (or a committee of the Board) for election by the
stockholders of the Company;

              (ii)   At any time a majority of the Board are individuals who, in
connection with a single transaction or a series of related transactions that
effects a change in the ownership of the Company, were either not elected by the
Board or not nominated by the Board (or a committee of the Board) for election
by the stockholders of the Company;

              (iii)   Any person (other than (a) an employee benefit plan of the
Company, or (b) a corporation owned directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) is or becomes the beneficial owner (as defined in Rule 13d of
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or

              (iv)   The stockholders of the Company approve (a) a plan of
complete liquidation of the Company, other than in connection with the complete
cessation of the business activities conducted with the Company’s operating
assets, or (b) an agreement is entered for the sale or disposition by the
Company of all or substantially all of the Company’s assets except pursuant to
an order of a bankruptcy court having jurisdiction of the Company. For purposes
of clause (b), the term “the sale or disposition by the Company of all or
substantially all of the Company’s assets” shall mean a sale or other
disposition transaction or series of related transactions involving assets of
the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefore or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds (2/3) of the fair market value
of the Company (as hereinafter defined). For purposes of the preceding sentence,
the “fair market value of the Company” shall be the aggregate market value of
the Company’s outstanding common stock (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities, if
any. The aggregate market value of the Company’s common stock shall be
determined by multiplying the

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  number of shares of the Company’s common stock (on a fully
diluted basis) outstanding on the date of the execution and delivery of a
definitive agreement with respect to the transaction or series of related
transactions (the “Transaction Date”) by the average closing price of the
Company’s common stock for the ten (10) trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
Company’s common stock or by such other method as the Board shall determine is
appropriate; provided that, in the event that on the Transaction Date there is
no public market for such common stock or other equity security, the fair market
value of the equity securities or common stock shall be as reasonably determined
by the Board.

              A Change in Control “occurs” on the date the Change in Control
first occurs; provided, however, that if (A) your employment is terminated by
the Company after an offer described in the first sentence of Section 1(b) of
this Agreement is made, (B) it is reasonably demonstrated that your termination
was at the request of a third party who is seeking to effect a Change in Control
or otherwise occurred as a result of an anticipated Change in Control, and (C) a
Change in Control in fact occurs within 120 days after your termination, then
for purposes of determining your right to any severance compensation and
benefits under this Agreement, your termination shall be deemed to have occurred
after a Change in Control.

          (d)   Code. “Code” means the Internal Revenue Code of 1986, as
amended, or corresponding provisions of subsequent superseding federal revenue
laws.

          (e)   Date of Termination. “Date of Termination” means the date on
which a Notice of Termination sets forth as the Date of Termination.

          (f)   Excise Tax. “Excise Tax” means a tax imposed by Section 4999(a)
of the Code, or any successor provision, with respect to “excess parachute
payments” as described in Section 280(G)(b) of the Code.

          (g)   Good Reason. Termination by you of your employment for “Good
Reason” means termination based on any of the following, without your express
written consent, unless, such circumstances are fully corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:

10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (i)   a significant reduction by the Company in the duties and
responsibilities assigned to you from those assigned immediately before the
Change in Control;

              (ii)   the unlawful harassment by the Company or the owners
thereof of you so as to adversely affect the performance of your assigned duties
and responsibilities;

              (iii)   a reduction by the Company of 10% or more in your annual
base pay as in effect on the date the Change in Control occurs;

              (iv)   a geographical relocation of you is ordered by the Company
or its successor to an area other than a 50 mile radius of your office location
immediately before the Change in Control;

              (v)   the failure by the Company to pay any portion of your
current compensation or to pay you any portion of an installment of deferred
compensation under any deferred compensation agreement of the Company within
seven (7) days of the date of such compensation is due; or

              (vii)   the failure by the Company to obtain from any successor
the assent to this Agreement contemplated by Section 7(a) of this Agreement.

          (h)   Gross-Up Payment. “Gross-Up Payment” means a payment described
in Section 4 of this Agreement with respect to an Excise Tax.

          (i)   Notice of Termination. “Notice of Termination” means a written
notice communicated by the Company to you or by you to the Company of
termination of your employment with the Company. For purposes of this Agreement,
Notice of Termination of your employment given by the Company must indicate the
specific termination provision in this Agreement relied upon, and must set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

          (j)   Outside Tax Counsel. “Outside Tax Counsel” means Schwabe,
Williamson & Wyatt, P.C., or in the event such counsel are unavailable by reason
of conflict or for any other reason, another law firm in Portland, Oregon,
selected by you that is reasonably satisfactory to the Company. The Company will
not unreasonably withhold its approval of counsel selected by you as Outside Tax
Counsel.

11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (k)   Person. “Person” means and includes any individual, corporation,
limited liability company, partnership, trust, group, association, or other
“person,” as such term is used in Section 13(d)(3) or 14(d) of the Securities
Exchange Act of 1934, as amended.

          (l)   Plan. “Plan” means any compensation plan such as a plan,
program, policy, or arrangement providing for incentive or deferred
compensation, stock options, other stock or stock-related grants or awards
severance or separation benefit, any employee benefit plan such as a thrift,
investment, savings, pension, supplemental retirement plan, profit sharing,
401(k), medical, disability, long-term care, accident, life insurance,
cafeteria, or relocation plan or any other plan, program, policy, or arrangement
of the Company providing similar types of benefits to employees of the Company.

          (m)   Severance Payments. “Severance Payments” means the payments to
be paid to you as described in Section 3(b) of this Agreement. All severance and
other payments made by the Company to you are subject to applicable tax
withholding.

          (n)   Subsidiary. “Subsidiary” means an entity of which more than 50
percent of the outstanding voting stock is owned, directly or indirectly, by the
Company, by one or more other Subsidiaries, or by the Company and one or more
other Subsidiaries. For the purposes of this definition, “voting stock” means
stock which ordinarily has voting power for the election of directors or
managers, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.

          (o)   Total Payments. “Total Payments” means all payments or benefits
payable to you in connection with a Change in Control of the Company, including
Severance Payments under this Agreement and Other Payments.

          (p)   Voting Securities. “Voting Securities” means all issued and
outstanding securities ordinarily having the right to vote at elections of the
Company’s directors, including without limitation the Company shares.

If you accept and agree to the terms of this Agreement, kindly sign and return
to the Company the enclosed copy of this Agreement, which will then constitute
our agreement on this subject.

   

Sincerely,

OREGON STEEL MILLS, INC.

12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

(name)

(title)

Agreed to November 1, 2004

(name)

13



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT

This Schedule of certain key employees who have executed a Change in Control
Agreement dated November 1, 2004, together with summary of material differences
from the Form of Change in Control Agreement filed herewith is included pursuant
to Instruction 2 of Item 601(a) of Regulation S-K for the purposes of setting
forth the material details in which the specific agreements differ from the Form
of Change in Control Agreement filed herewith as Exhibit 10.4.

     
Key Employees

--------------------------------------------------------------------------------

  Severance Payment Under Change in Control Agreement

--------------------------------------------------------------------------------

David J. Cranston
James E. Declusin
Scott J. Montross
  No differences from Form of Change in Control Agreement.      
L. Ray Adams
Larry R. Lawrence
Jennifer R. Murray
Robert A. Simon
Jeff S. Stewart
  Lump sum severance payment in Section 3(b)(ii)(1) is equal to three (3) times
Base Salary plus the average of Last Three Year’s Bonuses. “Last Three Year’s
Bonuses” is defined in Section 13(a).

14



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------